
	
		II
		Calendar No. 531
		110th CONGRESS
		1st Session
		S. 2445
		[Report No. 110–240]
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Lieberman, from the
			 Committee on Homeland Security and
			 Governmental Affairs, reported the following original bill;
			 which was read twice and placed on the calendar
		
		A BILL
		To provide for the flexibility of certain disaster relief
		  funds, and for improved evacuation and sheltering during disasters and
		  catastrophes.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlining Mitigation Actions and Recovery Tools and Regional
			 Evacuation and Sheltering Planning of Overarching Networks for Severe
			 Emergencies Act or the SMART
			 RESPONSE Act.
		2.DefinitionsIn this Act—
			(1)the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency; and
			(2)the terms
			 emergency and major disaster have the meanings given
			 those terms in section 102 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5122).
			3.Flexibility of
			 Federal Funds for Road Home Program
			(a)Prohibition of
			 restriction on use of amounts
				(1)In
			 GeneralSubject to paragraph
			 (2), the Administrator may not prohibit or restrict the use, by the State of
			 Louisiana under the Road Home Program of such State, of any amounts specified
			 in paragraph (3) based upon—
					(A)the existence or extent of any requirement
			 or condition under such program that—
						(i)limits or reduces
			 the amount made available to an eligible homeowner who does not agree to remain
			 an owner and occupant of a home in Louisiana; or
						(ii)waives the
			 applicability of any limitation or reduction referred to in clause (i) for
			 homeowners who are elderly or senior citizens; or
						(B)the fact that the
			 applicant for assistance under such program commenced construction on a
			 structure otherwise eligible for hazard mitigation grant program assistance
			 under section 404 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42
			 U.S.C. 5170c) without approval in writing from the
			 Administrator.
					(2)Savings
			 provisionExcept as provided in paragraph (1), all other
			 provisions of section 404 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170c) shall apply to
			 amounts specified in paragraph (3) that are used by the State of Louisiana
			 under the Road Home Program of such State.
				(3)Covered
			 amountsThe amounts specified
			 in this paragraph are $1,170,000,000 designated for the State of Louisiana
			 under the hazard mitigation grant program of the Federal Emergency Management
			 Agency for damage caused by Hurricane Katrina or Hurricane Rita.
				(4)Expedited
			 transfer of funds
					(A)In
			 generalThe Administrator
			 shall, as soon as is practicable, transfer the amounts specified in paragraph
			 (3) to the State of Louisiana.
					(B)ProceduresThe Administrator shall, to the extent
			 practicable, identify and implement mechanisms to be applied to all amounts
			 specified in paragraph (3) made available to the State of Louisiana as a result
			 of Hurricane Katrina or Hurricane Rita under the hazard mitigation grant
			 program under section 404 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170c) that will simplify the requirements
			 of such program and ensure the expedited distribution of such funds under the
			 program, including—
						(i)creating a
			 programmatic cost-benefit analysis to provide a means of conducting
			 cost-benefit analysis by similar project type, similar geographic factors, and
			 other similarities making group cost-benefit analysis more feasible and
			 constructive rather than on a structure-by-structure basis; and
						(ii)developing a
			 streamlined environmental review process to speed the approval of project
			 applications.
						(5)Waiver
					(A)In
			 generalExcept as provided in subparagraph (B), in using amounts
			 described in paragraph (3), the President shall waive any requirements of
			 section 206.434(c)(5) of title 44, Code of Federal Regulations, that the
			 President determines are inconsistent with paragraph (4)(B) of this subsection
			 and the requirements of section 206.438(d) of title 44, Code of Federal
			 Regulations, or specify alternative requirements, upon request by the State of
			 Louisiana that such waiver is required to facilitate the timely use of funds or
			 a guarantee provided under section 404 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170c).
					(B)ExceptionThe
			 President may not waive any requirement relating to fair housing,
			 nondiscrimination, labor standards, or the environment under subparagraph
			 (A).
					(C)Approved
			 projectsNotwithstanding any waiver of section 206.438(d) of
			 title 44, Code of Federal Regulations, under this paragraph, an individual
			 grant recipient may receive funds from amounts described in paragraph (3)
			 before performance of the project for which that individual is seeking a grant
			 if, before such funds are made available to that individual—
						(i)the
			 Administrator approves the project for which that individual is seeking a
			 grant;
						(ii)the State grant
			 recipient certifies to the Administrator that the grant award shall be used in
			 the performance of the project approved under clause (i); and
						(iii)that individual
			 grant recipient certifies to the State grant recipient that the grant award
			 shall be used in the performance of the project approved under clause
			 (i).
						(D)Certifications
						(i)In
			 generalAfter the expenditure of all funds under a grant
			 described in subparagraph (C), the individual grant recipient shall submit a
			 certification to the State grant recipient regarding whether the funds were
			 used in the performance of the applicable project approved under subparagraph
			 (C)(i).
						(ii)To the
			 AdministratorUpon receipt of a certification under clause (i),
			 the State shall submit a certification to the Administrator regarding whether
			 the funds were used in the performance of the applicable project approved under
			 subparagraph (C)(i).
						(E)AuditingThe
			 Administrator may design and implement audit procedures and requirements as
			 necessary and appropriate to carry out this paragraph.
					(b)Reporting
			 requirementThe Administrator shall provide annual reports to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 on—
				(1)specific
			 mechanisms that are being utilized to expedite funding distribution under this
			 section; and
				(2)how such
			 mechanisms are performing.
				4.Evacuation and
			 sheltering
			(a)Regional
			 evacuation and sheltering plans
				(1)In
			 generalNot later than 360 days after the date of enactment of
			 this Act, the Administrator, in coordination with the heads of appropriate
			 Federal agencies with responsibilities under the National Response Plan or any
			 successor plan, States, local governments, and appropriate nongovernmental
			 organizations, shall develop and submit to Congress, regional evacuation and
			 sheltering plans that—
					(A)address national
			 interstate major disasters or emergencies;
					(B)incorporate all
			 appropriate modes of transportation, including interstate rail, commercial
			 rail, commercial air, military transportation, and commercial bus;
					(C)clearly define
			 the roles and responsibilities of Federal, State, and local governments in the
			 evacuation plan; and
					(D)identify regional
			 and national shelters capable of housing evacuees and victims of an emergency
			 or major disaster in any part of the United States.
					(2)ImplementationAfter
			 developing the plans described in paragraph (1), the Administrator and the head
			 of any Federal agency with responsibilities under those plans shall take
			 necessary measures to be able to implement those plans, including conducting
			 exercises under such plans as appropriate.
				(b)National
			 sheltering databaseThe Administrator, in coordination with
			 States, local governments, and appropriate nongovernmental entities, shall
			 develop a national database inventorying available shelters, that can be shared
			 with States and local governments.
			(c)Protection
			 strategy
				(1)In
			 generalAs soon as is practicable, the Administrator, in
			 consultation with the heads of appropriate Federal agencies with
			 responsibilities under the National Response Plan or any successor plan, shall
			 conduct an analysis comparing the costs, benefits, and health and safety
			 concerns of evacuating individuals with special needs during an emergency or
			 major disaster, as compared to the costs, benefits, and health and safety
			 concerns of sheltering such people in the area they are located when that
			 emergency or major disaster occurs.
				(2)ConsiderationsIn
			 conducting the analysis under paragraph (1), the Administrator shall
			 consider—
					(A)areas with
			 populations of not less than 20,000 individual needing medical assistance or
			 lacking the ability to self evacuate;
					(B)areas that do not
			 have an all hazards resistance shelter; and
					(C)the health and
			 safety of individuals with special needs.
					(3)Technical
			 assistanceThe Administrator shall, as appropriate, provide
			 technical assistance to States and local governments in developing and
			 exercising evacuation and sheltering plans, which identify and use regional
			 shelters, manpower, logistics, physical facilities, and modes of transportation
			 to be used to evacuate and shelter large groups of people.
				(d)Evacuation
			 traffic information system
				(1)In
			 generalThe Administrator, in coordination with the heads of
			 appropriate Federal agencies with responsibilities under the National Response
			 Plan or any successor plan, shall obtain and share information with State,
			 local, regional, and tribal governments on evacuation statistics and monitoring
			 from the Evacuation Traffic Information System of the Department of
			 Transportation and other transportation data for planning purposes.
				(2)Report
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report assessing the need to update the Evacuation Traffic Information System
			 to adequately address the needs of State, local, regional, and tribal
			 governments, which shall include recommendations, if any.
					(B)ConsultationIn
			 preparing the report submitted under subparagraph (A), the Comptroller General
			 shall seek input from appropriate Federal, State, local, regional, and tribal
			 government officials.
					
	
		December 11, 2007
		Read twice and placed on the calendar
	
